                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION



ROBERT HOFFMAN,                                2:17-CV-13263-TGB
                  Plaintiff,
       vs.                               ORDER ADOPTING REPORT
                                          AND RECOMMENDATION
STACEY NEVES, R.N.; AND
                                        (ECF NO. 95) AND GRANTING
VICKIE CARLSON, R.N.;
                                            DEFENDANT NEVES’
                  Defendants.             MOTION FOR SUMMARY
                                          JUDGMENT (ECF NO. 84)


       Before the Court are Plaintiff’s objections to Magistrate Judge

Michael J. Hluchaniuk’s January 2, 2020 Report and Recommendation

(ECF No. 95) recommending the Court grant Defendant Neves’ Motion

for Summary Judgment (ECF No. 84).

  I.     Background

       The relevant facts about the underlying incident in this case were

summarized in the Magistrate Judge’s Report and Recommendation,

ECF No. 95, PageID.981–85, and those facts are adopted for purposes of

this order.

       Plaintiff Robert Hoffman filed his Complaint on October 4, 2017,

alleging Defendants Vickie Carlson and Stacey Neves, nurses at G.

                                    1
Robert Cotton Correctional Facility, were deliberately indifferent to his

serious medical needs in violation of the Eighth Amendment. ECF No.

1. Plaintiff seeks damages in excess of $25,000 as well as interest, costs,

and attorneys’ fees. ECF No. 1, PageID.6.

        Plaintiff filed two objections to the Magistrate Judge’s Report and

Recommendation (ECF No. 96), which Plaintiff later supplemented with

an additional declaration (ECF No. 97). Neves timely filed a response.

ECF No. 98.      For the reasons stated below, the Court will overrule

Plaintiff’s objections, adopt the Report and Recommendation, and grant

Defendant Neves’ Motion for Summary Judgment.

  II.     Legal Standard

        A district court must conduct a de novo review of the parts of a

Report and Recommendation to which a party objects. See 28 U.S.C. §

636(b)(1). “A judge of the court may accept, reject, or modify, in whole or

in part, the findings or recommendations made by the magistrate judge.

The judge may also receive further evidence or recommit the matter to

the magistrate judge with instructions.” Id.




                                      2
  III. Discussion

        a. Plaintiff’s First Objection (Morning Claim)

     The Magistrate Judge found that no reasonable juror could find

that Neves was deliberately indifferent to Plaintiff’s medical needs when

he was not sent to the hospital the first time he complained of pain in his

abdomen, around 7:30 a.m. ECF No. 95, PageID.989. The Magistrate

Judge found that “Hoffman did not go to the hospital around 7:30 a.m.

because of his refusal to leave the images—his property—in healthcare

or to allow someone else to take them back to his cell . . . [i]t was not

Neves’ deliberate indifference to his medical needs that kept him at the

prison.” Id. at PageID.990. The Magistrate Judge found that Neves had

provided evidence, by way of sworn testimony, of prison policies that

prohibited inmates—for security reasons—from taking personal property

to the hospital or returning to their cells after the decision is made to

take them out of the prison. Id.

     Plaintiff objects to this finding, claiming that the Magistrate Judge

made an inappropriate credibility determination in finding that an

unwritten policy existed that prohibited inmates from returning to their

cells before going to the hospital. ECF No. 96, PageID.1008. Plaintiff


                                    3
argues that the Magistrate Judge credited the testimony of Sergeant

Moss and Neves, who testified that such a policy existed, and discredited

the testimony of Dr. Rhodes and Carlson, who testified that they were

unaware of such a policy. Id. Plaintiff supplemented his objections with

personal declarations denying the existence of such a policy. ECF Nos.

96-1, 97.

     The Court will overrule Plaintiff’s first objection. No credibility

determination was made by the Magistrate Judge. The only evidence as

to the existence of a policy was the testimony of Moss. ECF No. 84-9,

PageID.644.    Rhodes and Plaintiff had no personal knowledge as to

whether such a policy existed. Their testimony that they either had not

heard of it or that they had experiences inconsistent with such a policy

does not conflict with the direct evidence that such a policy existed.

Plaintiff’s supplemental declarations attesting to occasions in the past

when he says he was given advance notice that he would be leaving the

prison for medical procedures or was allowed to return to his cell before

going to the hospital are not proof that there is no policy requiring that

prisoners not be allowed to return to their cells before being taken to the

hospital. Plaintiff is not a custody officer. His prior experience does not


                                    4
demonstrate whether such a policy exists or not. He attempts to draw an

inference from his experience that such a policy “must not exist,” but that

inference is not a fact. Even if taken as true, his experience does not

show that no policy exists, only that its enforcement may be uneven. The

Magistrate Judge correctly determined that “[t]o survive a summary

judgment motion, a plaintiff must put forward more than speculations or

intuitions.” Frazier v. USF Holland, Inc., 250 Fed. App’x 142, 148 (6th

Cir. 2007) (citing Mulhall v. Ashcroft, 287 F.3d 543, 552 (6th Cir. 2002)).

     Moreover, Plaintiff’s argument misses the point of the Magistrate

Judge’s correct finding regarding the reason that Plaintiff was not taken

to the hospital. Whether based on existing policy or not, the decision of

Sergeant Moss and Nurse Neves not to allow Plaintiff to return to his cell

is not what caused him to miss going to the hospital. Dr. Rhodes ordered

Plaintiff to go to the hospital after he first complained of abdominal pain

at 7:10 a.m., and Neves made arrangements to send Plaintiff to the

hospital. Plaintiff would have gone to the hospital right then if he had

allowed prison staff or his cellmate to take his belongings back to his cell

for him. Plaintiff, not Neves, made the decision in the moment that it

was more important for him to personally transport his belongings back


                                     5
to his cell than it was for him to go to the hospital. The Magistrate Judge

correctly found that the primary reason Plaintiff did not go to the hospital

at 7:25 a.m. was because Plaintiff chose not to cooperate with prison

personnel’s instructions—not because Neves was deliberately indifferent

to his need for medical attention. Accordingly, Plaintiff’s first objection

is overruled.

        b. Plaintiff’s Second Objection (Afternoon Claim)

     Plaintiff also objects to the Magistrate’s finding that there is no

genuine issue of fact regarding whether Neves was deliberately

indifferent to Plaintiff’s medical condition later in the afternoon.

Plaintiff argues that a question of fact exists as to whether Dr. Rhodes

communicated to Neves and Carlson at approximately 12:45 p.m. that

Plaintiff would have to wait until second shift to go to the hospital. ECF

No. 96 at PageID.1012. Plaintiff insists that no such conversation took

place, and Dr. Rhodes agrees.

     Plaintiff is correct that a genuine issue of material fact exists as to

whether such a conversation happened between Dr. Rhodes and Carlson.

Indeed, the Court found this to be the case in its previous Order, when it

denied summary judgment to Nurse Carlson. ECF No. 46. But on the


                                     6
facts before the Court, Neves would not be liable for conduct amounting

to deliberate indifference to Plaintiff’s medical needs regardless of

whether the alleged conversation regarding the afternoon medical

complaint happened or not.

     If a jury were to find that Neves and Carlson did speak with Dr

Rhodes and Dr. Rhodes instructed them to wait until second shift to send

Plaintiff to the hospital, Neves would have been acting pursuant to a

doctor’s authority, and her conduct would not subject her to liability.

ECF No. 95 at PageID.996–97.

     If on the other hand a jury were to credit Plaintiff and Dr. Rhodes,

and find that in fact Neves and Carlson never did speak with Dr. Rhodes,

there is then no evidence showing that Neves was involved in responding

to Plaintiff’s afternoon complaint.       The log book shows that Carlson

received Plaintiff’s 12:45 p.m. call and communicated that, per Dr.

Rhodes, Plaintiff would have to wait until next shift. ECF No. 86-6,

PageID.938–39. Neves did not communicate this to Plaintiff. Plaintiff

speculates that perhaps Neves and Carlson were conspiring to deprive

Plaintiff of medical care, but if the testimony of Neves and Carlson is

rejected concerning their communication with Dr. Rhodes, the remaining


                                      7
evidence does not show that Neves was personally involved in responding

to Plaintiff’s 12:45 p.m. complaint. See Compl., ¶¶ 26,30, ECF No. 1,

PageID.104; Hoffman Dep., ECF No. 86-2, PageID.709–13. Any liability

arising from the failure to respond to Plaintiff’s 12:45 p.m. complaint

would lie with Carlson. Accordingly, the Magistrate Judge correctly

determined that the dispute over whether the conversation with Dr.

Rhodes occurred is not material to the question of whether Neves is liable

for deliberate indifference in this matter.    ECF No. 95, PageID.998.

Plaintiff’s second objection is overruled.

  IV.    Conclusion

        For the reasons set forth above, having conducted a de novo

review, Plaintiff’s objections are OVERRULED, and the Report and

Recommendation (ECF No. 95) is ACCEPTED and ADOPTED as the

opinion of the Court. Defendant Neves’ Motion for Summary Judgment

(ECF No. 84) is GRANTED.

     DATED this 3rd day of March, 2020.


                                   BY THE COURT:
                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge

                                     8
